DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 22 and 24 are dependent on cancelled claims.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Patent No US 7,023,979) in view of Milstein et al. (Pub. No. US 20170264746), further in view of Jaiswal et al. (Pub No. US 20130202102), and further in view of Placiakis et al. (Patent No. US 9,154,627).
Regarding claims 1, 6, 11, and 16, WU teaches determining, by a computer system of the enterprise, at least one objective (purpose) of an incoming call request from a customer of the enterprise [Col. 76 lines 51-58, “During the identity confirmation process, the caller is also directed to provide certain details relating to the purpose of the call”]; establishing/routing, by the computer system of the enterprise, an on-going (initiated) customer communication session with a plurality of agents (trainee and trainer) of the enterprise based on the determined at least one objective [fig. 1 step 314, Col. 78 lines 19-34]; allocating/selecting, by the computer system of the enterprise, the plurality of agents to the on-going customer communication session based on the determined at least one objective [Col. 76 lines 51-58. Fig. 1 step 313 and related description]; monitoring, by the computer system of the enterprise, the on-going customer communication session to determine one or more attributes/characteristics associated with the on-going customer communication session [Col. 69 lines 35-47 “In other cases, a training agent (or automated system) is allowed to shadow the call, providing assistance, instruction and/or monitoring of the trainee agent during the call. In this case, it would be anticipated that the cell duration would be greater than 5 minutes, due to the training nature of the call. Further, the required trainer assistance further reduces immediate efficiency. However, as the agents in the pool become more skilled, long term efficiency increases. Preferably, these characteristics are extracted through an analysis, by the communications control system”]; and changing/leaving the number of agent allocated “leave before closing” [Col. 78 line 24].
 However, WU doesn’t explicitly teach automatically changing, by the computer system of the enterprise, a number of the plurality of agents allocated to the on-going customer communication session based on the determined one or more attributes associated with the on-going customer communication session.  
Milstein teaches automatically changing/introducing, by the computer system of the enterprise, a number of the plurality of agents allocated to the on-going customer communication session based on the determined one or more attributes (“yes”, “Thank you” or “that was helpful”) associated with the on-going customer communication session [Para. 35, Fig. 3, 6 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU the ability to join a supervisor (change the number of agents) into an on-going call between the caller and agent and trainer in order to increase customer satisfaction as taught by Milstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
WU in view of Milstein doesn’t explicitly teach about connecting first and second agent based on first and second different objectives. 
Jaiswal teaches connecting first and second agent based on first and second different objectives [Para. 18 “IVRU 118 operates to query the caller with one or more questions to assist in determining which agent 114 or group of agents 114 the call is to be directed. After IVRU 118 has collected information from the caller, this information is passed to agent/queue manager 120, which determines to which agent 114 or group of agents 114 the call is to be connected, and either connects the call to the appropriate agent”; “For example, a group of agents 114 may be assigned to handle a particular set of issues based on the skills of the agents in the group”. It’s clear that multiple objectives/issues/problems are assigned to different agents/groups with different skills sets].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein the ability to connect multiple agents for multiple objectives as taught by Jaiswal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Even though, WU teaches identifying, by the computer system of the enterprise, based on a set of agent attributes, a matching agent to handle the incoming call request, wherein establishing the on-going customer communication session with the plurality of agents of the enterprise comprises establishing the on-going customer communication session with the matching agent [fig. 1, 2 and related description], WU in view of Milstein further in view of Jaiswal doesn’t explicitly teach the rest of claim limitation. 
Placiakis teaches generating, by the computer system of the enterprise, based on at least one of the first objective and the second objective, a match request for at least one agent having an optimal set of agent attributes to handle the incoming call request [Col. 9 lines 52- Col. 10 line 34, Claims 1, 9 and corresponding description];  and when no match is identified within a predetermined period of time, generating, by the computer system of the enterprise, a second match request based on a second set of agent attributes, wherein the second set of agent attributes comprises fewer agent attributes than the optimal set of agent attributes, [Col. 9 lines 52- Col. 10 line 34, Claims 1, 9 and corresponding description]. 
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein further in view of Jaiswal the ability to identify matching agent to join the on-going established communication as taught by Placiakis in order to improve customer satisfaction since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 12, WU teaches wherein first and second objectives (issues/questions) determined via at least one of a speech analysis system (interactive voice response) [Col. 76 lines 55-59].  
Regarding claims 3 and 13, WU teaches wherein the plurality of agents comprise at least one human agent [fig. 1 unit 314].  
Regarding claims 7 and 17, WU teaches wherein the plurality of agents comprise at least two human agents, and wherein automatically changing the number of the one or more agents allocated to the on-going customer communication session comprises de-allocating/leaving one of the at least two human agents [Col. 78 line 24, the trainer leaving the call before it’s closed].  
Regarding claims 8 and 18, WU teaches wherein the on-going communication session is a conference session comprising at least one of an audio conference session (voice call) [fig. 1 and related description].  
Regarding claims 10 and 20, WU teaches wherein the plurality of agents comprises at least one automated resource (interactive voice response) of the enterprise [Col. 69 lines 45-51].
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Patent No US 7,023,979) in view of Milstein et al. (Pub. No. US 20170264746), further in view of Jaiswal et al. (Pub No. US 20130202102), further in view of Placiakis et al. (Patent No. US 9,154,627) and further in view of Aimone et al. (Pub. No. US 20140223462).
Regarding claims 4 and 14, WU in view of Milstein teaches all claim limitation as stated above. Furthermore, Milstein teaches wherein the determined one or more attributes comprises an emotion of the customer (“that was helpful”), an emotion of the at least one human agent, or both wherein the emotion of the customer, wherein the emotion of the customer, the emotion of the at least one human agent, or both are determined via at least one of a speech analysis system, an image analysis system, or a text analysis system [Para. 35, it’s clear that the customer is somewhat satisfied/happy].  
However, Wu in view of Milstein further in view of Jaiswal and further in view of Placiakis doesn’t explicitly teach wherein the method further comprises the step of assigning a rank to the incoming call request based on the emotion of the customer. 
Aimone teaches wherein the method further comprises the step of assigning a rank (priority) to the incoming call request based on the emotion of the customer [Para. 338].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein further in view of Jaiswal further in view of Placiakis the ability to assigning rank based on emotion of the customer as taught by Aimone in order to improve customer satisfaction since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Patent No US 7,023,979) in view of Milstein et al. (Pub. No. US 20170264746), further in view of Jaiswal et al. (Pub No. US 20130202102), further in view of Placiakis et al. (Patent No. US 9,154,627), further in view of Fromm (Pub. No. US 20020146110) and Lenihan et al. (Patent Number 5,970,135) and further in view of Pierce et al. (Pub. No. US 20130058475).
Regarding claims 22 and 24, WU in view of Milstein further in view of Jaiswal teach all claim limitations, as stated above, except replacing the matching agent with the optimal agent. 
However, Pierce teaches wherein automatically changing the number of the plurality of agents allocated to the on-going customer communication session comprises replacing the matching agent with the optimal agent [Abstract, Para 11 and 13].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein further in view of  Jaiswal further in view of Fromm and Lenihan the ability to replace the agent with higher skilled agent when it is available as taught by Peirce since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666